ACCEPTED
                                                                                          04-15-00272-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     7/1/2015 11:54:50 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                                NO. 04-15-00272-CV

                                                                          FILED IN
                                                                   4th COURT OF APPEALS
                         IN THE FOURTH COURT OF APPEALS             SAN ANTONIO, TEXAS
                               SAN ANTONIO, TEXAS                  07/01/15 11:54:50 AM
                                                                     KEITH E. HOTTLE
                                                                           Clerk

                                 KYU IM ROBINSON,
                                                 APPELLANT,

                                          V.

                        JESS L. MAYFIELD, TRUSTEE, ET AL.,
                                                APPELLEES.


              ON APPEAL FROM THE 131ST JUDICIAL DISTRICT COURT
                          BEXAR COUNTY, TEXAS
                   HON. RENEE A. YANTA, JUDGE PRESIDING


                    APPELLANT’S UNOPPOSED MOTION
                 TO ALLOW FILING OF ORIGINAL EXHIBITS



TO THE HONORABLE COURT OF APPEALS:

      Appellant, Kyu Im Robinson (Robinson), files this Unopposed Motion to Allow

Filing of Original Exhibits.

      1.     Appellant’s counsel’s copies of most of the exhibits on file with the

Court are of such poor quality that they are illegible.

      2.     Because counsel’s copies of the exhibits are of such poor quality, it is

impossible to accurately recite the record in Appellant’s Brief.
      3.     Appellant’s counsel has determined that the original exhibits are of such

quality that they are legible.

      4.     Texas Rule of Appellate Procedure 34.6(g)(2) allows this Court to order

the trial court clerk to send the Court any original exhibit. Under the authority of this

rule, the Court should order the trial court clerk to send the Court the following

original exhibits: (1) Plaintiff’s Exhibits 1-6, 6A, 7, 8-1 through 8-29, 9, 10A-D, and

11; and (2) Defendant’s Exhibits 1-37.

                                        PRAYER

      For the reasons stated, appellant requests that this Court grant this motion and

order the trial court clerk to send the original exhibits listed in paragraph 4, above, to

the Court.

                                                 Respectfully submitted,

                                                 JOANN STOREY, P.C.

                                                 BY: /s/ JoAnn Storey
                                                     JoAnn Storey
                                                     State Bar No. 19315300
                                                     1005 Heights Boulevard
                                                     Houston, Texas 77008
                                                     Telephone: 713/529-0048
                                                     Facsimile: 713/529-2498
                                                     Email: storeyj@heightslaw.com

                                                       Attorney for appellant, Kyu Im
                                                       Robinson




                                           -2-
                          CERTIFICATE OF CONFERENCE

       Gay Gueringer, counsel for appellee, William P. Riddick, Individually and as
Trustee of the Wm P. Riddick ) 76 Trust does not oppose this motion. Although the
style of this case includes Jess L. Mayfield, Trustee, as an appellee, Mr. Mayfield is
not a party on appeal.

                                               /s/ JoAnn Storey
                                               JoAnn Storey

                          CERTIFICATE OF COMPLIANCE

      Relying on the word count function in the word processing software used to
produce this document, I certify that the number of words in this motion is 449.

       This motion complies with the typeface requirements of TRAP 9.4(e) because
it uses a conventional typeface no smaller than 14-point (WordPerfect X4 14-point
Times New Roman).

                                               /s/ JoAnn Storey
                                               JoAnn Storey

                             CERTIFICATE OF SERVICE

     On July 1, 2015, I sent a true and correct copy of the foregoing Unopposed
Motion to Allow Filing of Original Exhibits via EFILE to the following:

Gay Gueringer
RICHIE & GUERINGER, P.C.
112 E. Pecan St., Suite 1420
San Antonio, Texas 78205

Counsel for appellee, William P. Riddick,
     Individually and as Trustee of the
     Wm P. Riddick ) 76 Trust
                                               /s/ JoAnn Storey
                                               JoAnn Storey



                                         -3-